Citation Nr: 0530597	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-14 587	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from November 1941 to January 
1943 and from March 1945 to February 1946, including as a 
prisoner of war (POW) of the Japanese government from May 
1942 to January 1943.  He died on September [redacted], 1990.  The 
appellant is his widow.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, denied 
reopening a claim of entitlement to service connection for 
the cause of the veteran's death.  

The Board remanded this claim to the RO via the Appeals 
Management Center (AMC) in Washington D.C. in November 2003.  
The Board reopened the claim and then remanded it to AMC for 
additional action in February 2005. 


FINDINGS OF FACT

1.  VA provided the appellant adequate notice and assistance 
with regard to her claim.

2.  The veteran died in September 1990 of cardio-respiratory 
arrest secondary to septicemia.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  A service-connected disability is not the principal or a 
contributory cause of the veteran's death.  


CONCLUSION OF LAW

The veteran's death was not due to a service-connected 
disability.  38 U.S.C.A. 
§§ 1310, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has provided the appellant adequate notice and 
assistance with regard to her claim such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the appellant in the disposition thereof.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in April 2001, before initially denying the 
appellant's claim in a rating decision dated in December 
2001.  The timing of such notice thus reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the appellant 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the April 2001 letter, VA acknowledged the appellant's 
claim, explained to her what the evidence needed to show to 
support that claim, identified the type of evidence that 
would best do so, notified her of the VCAA and VA's duty to 
assist, and indicated that it was developing her claim 
pursuant to that duty.  As well, the RO identified particular 
evidence for the appellant to submit and indicated that if 
she wished VA to obtain records on her behalf, she should 
sign the enclosed forms authorizing their release.  The RO 
noted that VA was required to make reasonable efforts to 
assist the appellant in obtaining all outstanding evidence, 
including medical and employment records and records from 
other federal agencies, provided she identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
appellant's responsibility to ensure VA's receipt of all 
pertinent evidence.  VA advised the appellant to identify or 
send directly to the RO all pertinent evidence.    

Moreover, in a rating decision dated in December 2001, a 
statement of the case issued in July 2002, Board remands 
issued in November 2003 and February 2005, letters dated in 
February 2004 and April 2005, and supplemental statements of 
the case issued in November 2004 and July 2005, VA, via the 
RO, the Board and AMC, provided the appellant much of the 
same information included in the previously noted VCAA notice 
letter.  As well, VA updated the appellant regarding the 
evidence she needed to submit to substantiate her claim, 
identified the evidence it had requested and/or received in 
support of the appellant's claim and the evidence VA was 
responsible for securing, and specifically requested the 
appellant to identify or submit directly to VA all evidence 
she had in her possession that pertained to her claim.  VA 
also explained the reasons for which the RO denied the 
appellant's claim and the evidence it had considered in doing 
so.  In addition, VA provided the appellant the regulations 
pertinent to her claim, including those governing VA's duties 
to notify and assist.  

B.  Duty to Assist

VA, via the RO, the Board and AMC, made reasonable efforts to 
identify and obtain relevant records in support of the 
appellant's claim.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, VA secured 
and associated with the claims file all evidence the 
appellant identified as being pertinent to her claim, 
including the veteran's service medical and personnel records 
and private treatment records.  Since then, in a written 
statement received in May 2005, the appellant has indicated 
that she has no more evidence to submit.  

VA also conducted medical inquiry in an effort to 
substantiate the appellant's claim by seeking a medical 
opinion regarding the cause of the veteran's death.  A VA 
physician rendered this opinion in June 2005, after reviewing 
the claims file.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the [appellant] regarding 
what additional evidence [she] should submit to substantiate 
[her] claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103. 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  The Board thus 
deems the record ready for appellate review.   



II.  Analysis of Claim

The appellant claims that she is entitled to Dependency and 
Indemnity Compensation (DIC) benefits on the basis that her 
spouse, the veteran, died from a disability that was related 
to his period of active service, specifically, his detainment 
and maltreatment by the enemy as a POW.  She asserts that, 
due to such detainment and maltreatment, the veteran 
developed pulmonary tuberculosis, which resulted in a general 
decline in his health.  In such a weakened state, he 
allegedly was unable to fight septicemia, which ultimately 
caused his death.  

DIC benefits may be paid to a veteran's surviving spouse in 
certain instances, including when a veteran dies of a 
service-connected disability.  38 U.S.C.A. 
§ 1310 (West 2002).  A veteran's death will be considered as 
having been due to such a disability when the evidence 
establishes that the disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (2005).  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Under 38 U.S.C.A. § 5107 (West 2002), VA shall consider all 
information and lay and medical evidence of record in a case 
before VA with respect to benefits under laws administered by 
VA, and when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, give the benefit of the doubt to 
the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

The veteran in this case had active service from November 
1941 to January 1943 and from March 1945 to February 1946, 
including as a POW of the Japanese government from May 1942 
to January 1943.  During this time period, he had an 
infection of the left lung, which, based on x-rays, a medical 
examiner diagnosed as pulmonary tuberculosis.  

Following discharge, the veteran received treatment for this 
condition.  Specifically, in July 1989, x-rays again showed 
pulmonary tuberculosis, minimal, bilateral.  A private 
physician prescribed the veteran medication for this 
condition.  X-rays also showed a paralytic ileus and 
incidental osteoarthritis of the lumbar spine.    

On September [redacted], 1990, the veteran presented to a private 
hospital with complaints of abdominal pain and vomiting due 
to distention.  On admission, he had clear breath sounds, 
absent bowel sounds and a tender epigastrium.  A treating 
health care provider noted an impression of paralytic ileus, 
rule out bowel obstruction.  

The next day, on September [redacted], 1990, while in the hospital, 
the veteran died.  He was 73 years of age.  His death 
certificate notes the immediate cause of death as cardio-
respiratory arrest due to septicemia.  It notes no other 
significant condition contributing to the death.  At the time 
of the veteran's death, service connection was not in effect 
for any disability.  

One medical professional has addressed the cause of the 
veteran's death: a VA physician who specializes in pulmonary 
diseases.  In a report dated June 2005, that individual 
responded to the RO's query by opining that it was less 
likely than not that the veteran's pulmonary tuberculosis was 
related to his septicemia, which produced the cardiopulmonary 
arrest.  He also opined that it was less likely than not that 
the veteran's pulmonary tuberculosis resulted in the 
debilitation of his general health, making him less capable 
of resisting the septicemia.  The physician based his 
opinions of the following findings: (1) The July 1989 chest 
x-ray showed minimal tuberculosis, which was indicative of 
stable pulmonary tuberculosis; 
(2) The July 1989 consultation revealed a finding of 
paralytic ileus; (3) The chief complaint on admission to the 
September 1990 hospitalization was abdominal pain and 
distention; (4) On admission, his lung examination was normal 
with no symptoms or signs referable to a problem with his 
pulmonary system; (5) Inpatient findings during the abdominal 
examination and his reported history of vomiting blood 
pointed to a gastrointestinal etiology; (6) The development 
of an infection was evidenced by a rise in temperature and an 
acute WBC count and a subsequent period of shortness of 
breath; (7) Cardiopulmonary arrest occurred within two days 
of confinement, which was indicative of the fact that the 
focus of the septicemia was extrapulmonary and likely from 
the abdomen; (8) Although no chest x-ray was conducted during 
the hospitalization, symptoms of cough, hemoptysis, fever and 
weight loss should have been present if there was an active 
diagnosis of pulmonary tuberculosis; and (9) Residuals of 
such a condition, such as scarring, would have produced 
shortness of breath, but the absence of such or any other 
pulmonary finding during the hospitalization made it less 
likely that tuberculosis was related to the primary cause of 
death. 

The appellant has not submitted any evidence, particularly 
another medical opinion, refuting the VA physician's 
unfavorable opinion.  In fact, the appellant's assertions 
represent the only evidence of record linking the veteran's 
death to service.  These assertions are insufficient to 
establish such a nexus as the record does not reflect that 
the appellant possesses a recognized degree of medical 
knowledge to render a competent opinion on causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions). 

Given the absence of competent medical evidence linking the 
veteran's cause of death to his service, the Board finds that 
a service-connected disability is not the principal or a 
contributory cause of the veteran's death.  Based on this 
finding, the Board concludes that the veteran's death was not 
due to a service-connected disability.  The evidence is not 
in relative equipoise; therefore, the appellant may not be 
afforded the benefit of the doubt in the resolution of her 
claim.  Rather, as the preponderance of the evidence is 
against the claim, it must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


